DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 

Claim Status
Claims 1, 3-6, 8-16, 18-26 are pending.
Claims 1, 3-6, 8-14 are withdrawn from consideration.
Claims 15-16, 18-26 are examined on the merits.
Claims 1, 10-11, 15-16, 18, 20, 23 are currently amended.
Claim 26 is newly presented.


Response to Arguments - Claim Objections
Applicant's amendments filed 10/14/2021 have overcome the objection of record. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15-16, 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all require a repair template docking domain and an interaction domain which can have interaction with at least one repair template. This raises the question if the repair template docking domain and an interaction domain can be the same. Based on the claim language, it appears that the broadest reasonable interpretation includes embodiments in which the RTDD and IA are the same. However, it is unclear why they would be claimed as if they are separate entities if they can be same. As such, the metes and bounds of the claims cannot be determined.     
Claims 26 requires that the interaction domain is VirD2. It is unclear how much of the VirD2 is required to meet this limitation of the claims. The specification seems to suggest that fragments of VirD2 could meet this limitations. All recitations in the specification regarding VirD2 recite “an Agrobacterium VirD2 protein or a
domain thereof,” (p. 11, 12, 39, 40, 43). There is also contemplation that the interaction domain “comprises at least one nuclear localization sequence,” (p. 12, 58). This all is important, because there is an extensive body of prior art in which the nuclear localization sequence of VirD2 is fused to a Cas9 endonuclease. Finally, the instant specification fails to provide any examples using VirD2 to clarify if the NLS fragment of VirD2 would meet the limitations of this claim. As such, the metes and bounds of claim 26 cannot be determined.  

Improperly Dependent Claims
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 is dependent upon claim 15. Claim 16 requires that the artificial molecular complex is assembled or partially assembled in the plant cell or genome while its parent claim 15 requires that the complex be assembled ex vivo. Claim 16 also requires that different components of artificial molecular complex must be provided independently, which cannot occur if the artificial molecular complex is assembled ex vivo. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Response to Arguments - Claim Rejections - 35 USC § 102
Applicant's amendments filed 10/14/2021 have overcome the rejection of record; however, the claims are now rejected under 35 USC 103 below. 


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's amendments filed 10/14/2021 have overcome the rejections of record; however, new rejections under 35 USC 103 have been applied in light of the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15-16, 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (WO 2016/065364), and further in view of Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165).
The claims are drawn to methods of modifying a DNA target sequence comprising providing a cell or genome comprising a complementarity sequence and at least one DNA target sequence in a genomic region of interest, providing an artificial molecular complex comprising at least one Cas nuclease, at least one repair template docking domains, and at least one interaction domains wherein the interaction domain provides at least one of the following functionalities (i) interaction with at least one repair template docking domains, (ii) interaction with at least one repair template, (iii) sequence specific interaction with genomic DNA, and contacting the artificial molecular complex and the DNA target sequence to achieve cleavage and template repair of the cleavage site to obtain a cell or genome with a modification at said DNA target sequence wherein the artificial molecular complex is assembled ex vivo (claim 15), wherein the repair template is provided independently of the site specific nuclease (claim 16), wherein the cell is plant cell selected from the species listed in claim 18 including tobacco or A. thaliana, wherein the modification confers one of the traits listed in claim 19 including herbicide tolerance, wherein the method further comprises the step of identifying a cell or genome with the modification (claim 20), further comprising obtaining progeny from at least one cell of step (i) (claim 21), wherein the plant cell one of the recited species including Zea mays (claims 22 and 24-25). Claim 23 is drawn to a method of using the artificial molecular complex to modify a cell or genome. 

	Liang et al do not teach modify plants with the Cas9, guide RNA, and template complex. 
	Woo et al teach that a pre-assembled Cas9 endonuclease and guide RNA can be introduced into plant cell protoplasts to the end of making plants with targeted genome alterations (see entire document). They demonstrated that this strategy could be used across both monocot and dicot species (right column, p. 1162). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the complex of Liang et al in the methods of Woo et al to make targeted DNA insertions in plant cells. A person of ordinary skill in the art would have been motivated to combine the references because they both concern using CRISPR/Cas9 complexes to make targeted genome modifications. Further, a person of ordinary skill would have had a reasonable expectation of success in arriving at the claimed invention given that Woo et al demonstrate that pre-assembled CRISPR/Cas9 complexes can function to modify plant genomes which strongly suggests that the complex of Liang et al would also work in plants. Accordingly, claims 15-16, 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al and further in view of Woo et al.  

s 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (WO 2016/065364) and Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165) as applied to claims 15-16, 18, 20-23 above, and further in view of Cigan et al (US 2015/0082478 A1).
The claims are drawn to the method of claim 18 wherein the modification causes a trait editing including those listed in claim 19, the method of claim 21 wherein it is one of the species listed in the claims including Zea mays (claims 24-25), and what essentially amounts to the method of claim 15 wherein the interaction domain is VirD2. Note that this limitation is indefinite, so it is somewhat unclear how it limits the claims (claim 26). 
	Liang et al and Woo et al collectively teach all the limitations of claims 15, 18, and 21. 
	Liang et al and Woo et al collectively do not teach one of the traits listed in claim 19, the species listed in claims 24-25, nor do they teach that the interaction domains is VirD2.
	Cigan et al teach plant genome modification using CRISPR/Cas9 including in agronomically important genes such as the herbicide resistance conferring EPSPS gene and that modifications can be made in many plant species including Zea mays (paragraphs 296-310, 479). They also teach the use of the nuclear localization domain from VirD2 fused to Cas9 endonuclease (Example 1, claims 14).  
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the methods obvious over Liang et al further in view Woo et al to modify genes of agronomic interest including herbicide tolerance genes in plants 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663